Title: From Benjamin Franklin to Mary Stevenson, 26 March 1767
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


March 26. 67
We want to hear how our dear Polly does after the Loss of her Two great Teeth together; whether the Jaw is easy and not swell’d &c.
Sir Cha. Blount call’d in Cravenstreet last Night, and we learnt with Pleasure that your Friend Dolly and all that Family were well. Dr. Hawkesworth is to spend this Evening there, and I am mortified that I cannot be with them.
Your good Mama bade me send you the enclos’d Verses, and so I scribbled this Line just to let you know we are well. Present my Compliments to Mrs. Tickel, &c. and believe me ever Your affectionate Friend
B Franklin
P.S. Dr. and Mrs. Hawkesworth are to drink Tea with us on Tuesday: It is said to be clever to kill two Birds with one Stone: You may make three or four more alive by one little Visit at the same time.

 Endorsed: Mar 6 - 67
